DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21-26 are pending in this application.
Response to Amendment
Claims 1-8, 10-17, and 19 are amended. Claim 20 is cancelled. Claims 21-26 are added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ira Matsil on 01/29/2021.
The application has been amended as follows: Claim 1 is amended to recite:	A method for detecting faulted phases of three phases of a transmission line of an AC power system, the method comprising:	sampling electric signals including currents and voltages at one end of the transmission line at a series of time points;	computing instantaneous voltage values of electric signals at a preset compensated point on the transmission line from values of the sampled electric signals based on a time domain lumped parameter differential equation for the transmission line for the series of time points;	recording the computed instantaneous voltage values of the electric signals at the preset compensated point;;	wherein the computed instantaneous voltage values comprise phase-phase instantaneous voltage values corresponding to each phase-phase loop electric signal and phase-ground instantaneous voltage values corresponding to each phase-ground loop electric signal; and	wherein the computed fault component instantaneous voltage values comprises phase-phase fault instantaneous voltage values corresponding to each of the phase-phase loop electric signals and phase-ground fault instantaneous voltage values corresponding to each of the phase-ground loop electric signals.
Claim 2 is canceled.
Claim 3 is amended to recite:	The method according to claim 1
Claim 4 is amended to recite:	The method according to claim 1
Claim 5 is amended to recite:	The method according to claim 1
Claim 10 is amended to recite:	A control system for detecting faulted phases of transmission line in a three phase AC power using the difference between the pre-fault and the post-fault instantaneous voltage values to compute .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/22/2021, with respect to claims 1, 3-19, and 21-26 have been fully considered and are persuasive.  The rejection of claims 1, 3-19, and 21-26 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1 and 3-9 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the computed instantaneous voltage values comprise phase-phase instantaneous voltage values corresponding to each phase-phase loop electric signal and phase-ground instantaneous voltage values corresponding to each phase-ground loop electric signal; and wherein the computed fault component instantaneous voltage values comprises phase-phase fault instantaneous voltage values corresponding to each of the phase-phase loop electric signals and phase-ground fault instantaneous voltage values corresponding to each of the phase-ground loop electric signals. Claims 3-9 are allowed based on their dependency on claim 1.	Claims 10-19 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 10, especially wherein the controller is further adapted for determining a fault based on the computed instantaneous voltage values, determining pre-fault instantaneous voltage values at a first time point of the series of time points, determining post-fault instantaneous voltage values at a second time point of the series of time points, using the difference between the pre-fault and the post-fault instantaneous voltage values to compute fault component instantaneous voltage values at the preset compensated point. 	Claims 21-26 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 21, especially calculating instantaneous voltage values corresponding to each phase-phase loop electric signal and each phase-ground loop electric signal at a preset compensated point on the transmission line for the series of time points; determining an occurrence of a fault based on the computed instantaneous voltage values; determining pre-fault instantaneous voltage values at a first time point of the series of time points and post-fault instantaneous voltage values at a second time point of the series of time points, the second time point occurring after the first time point; determining fault component instantaneous voltage values based on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KEVIN J COMBER/Primary Examiner, Art Unit 2839